 Case 2:20-cv-00078-JRG Document 44 Filed 10/02/20 Page 1 of 1 PageID #: 918




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

CELLULAR COMMUNICATIONS                         §
EQUIPMENT LLC,                                  §
                                                §
                Plaintiff,                      §
                                                §
v.                                              §   CIVIL ACTION NO. 2:20-CV-00078-JRG
                                                §
HMD GLOBAL OY,                                  §
                                                §
     .          Defendant.                      §

                                           ORDER

         The Court issues this order sua sponte. It is hereby ORDERED that Plaintiff Cellular

Communications Equipment LLC’s time to respond to the Motion to Transfer of HMD Global OY

Under 28 U.S.C. § 1404 to the Southern District of Florida (Dkt. No. 38) is extended up to and

including Friday, October 16, 2020.

         So ORDERED and SIGNED this 1st day of October, 2020.




                                                      ____________________________________
                                                      RODNEY GILSTRAP
                                                      UNITED STATES DISTRICT JUDGE
